Exhibit 10.2

DEVELOPMENT AGREEMENT

This Development Agreement No. C56-12-00323 (the “Agreement”) is made effective
as of July 26, 2012 (“Effective Date”), by and between Apple Inc., a California
corporation having its principal place of business at 1 Infinite Loop,
Cupertino, California 95014, United States (“Apple”), and AuthenTec, Inc.,
having its principal place of business at 100 Rialto Place, Suite 100,
Melbourne, Florida 32901, United States (“Company”).

 

1) Scope of Work.

 

  a) During the term of this Agreement, Company will provide development
services (the “Services”) to Apple as described in Statements of Work under this
Agreement (the “Statement of Work” or “SOW”). Changes to an SOW will only be
effective if set forth in a writing signed by authorized representatives of both
Company and Apple.

 

  b) Company will ensure that its employees, agents, and pre-approved
subcontractors, if any, involved in performance of the Services will have the
experience and expertise reasonably necessary to perform such Services and will
at all times be bound by appropriate agreements to vest in Company all of their
right, title and interest in any Project Work Product (as defined below), and
all Intellectual Property Rights therein or thereto, that are to be the property
of Apple or otherwise protected pursuant to Sections 3, 5 and 6 below.

 

  c) Company represents and warrants that Company is not obligated under, and
will remain free of any obligations under, any agreement in conflict with the
provisions of this Agreement or any SOW. Company will notify Apple promptly if
Company knows, or has reason to believe, that an SOW or any instructions from
Apple would, if followed by Company, cause Company to violate any applicable law
or infringe or misappropriate any party’s Intellectual Property Rights (as
defined below).

 

2) Apple Project Materials.

 

  a) Apple may provide items and materials as specified in an SOW (the “Project
Materials”). Company agrees that it will not, without Apple’s express prior
written authorization in each instance, disassemble, decompile, or otherwise
reverse engineer any Project Materials, except to the extent an SOW explicitly
directs Company to do so. All Project Materials are, and will remain, the sole
and exclusive property of Apple. Upon completion of the Services, Project
Materials will be returned to Apple or destroyed at Apple’s sole discretion.

 

3) Communication, Visits, Results, and Reports.

 

  a)

Subject to Company’s rights in the Company Background Technology, all Technology
conceived, reduced to practice, authored, created or developed by or for Company
(whether separately or jointly with Apple or a third party) in the course of
providing the Services (including without limitation any corrections,
improvements, enhancements, and other feedback resulting from Company’s access
to or use of the Project Materials) and all Intellectual Property Rights in or
to such Technology (the “Project Work Product”) will be the sole property of
Apple. “Technology” means any (i) information, data,



--------------------------------------------------------------------------------

  reports, findings, conclusions, results, work papers, notebooks, electronic
records, samples, prototypes, deliverables and any other information or
materials in any form or format and (ii) inventions, discoveries, ideas,
suggestions, processes, methodologies, formulas, techniques, works of
authorship, trade secrets and know-how, whether patentable or not. “Company
Background Technology” means Company’s Technology created or developed by or for
Company either (i) prior to the date of the Prior Interim Agreement or
(ii) subsequent to the date of the Prior Interim Agreement if conceived, reduced
to practice, authored, created or developed by Company separately and
independently of the services or any other activity performed by Company under
or governed by the Prior Interim Agreement or the Interim Agreement and
separately and independently of its provision of any Services, and all
Intellectual Property Rights therein or thereto. “Prior Interim Agreement” means
the Interim Agreement, dated March 9, 2012, as amended on March 21, 2012 and
March 30, 2012, between Apple and Company. “Interim Agreement” means the Second
Interim Agreement, dated May 16, 2012, between Apple and Company.

 

  b) No Project Work Product will be destroyed or otherwise disposed of by
Company without Apple’s prior written authorization. Company will, upon Apple’s
periodic requests, promptly deliver any and all Project Work Product and any
work-in-process to Apple.

 

  c) Company will provide Apple with a written monthly report (in the format
specified in the SOW or as reasonably requested by Apple) summarizing the
progress of the Services and creation of any new Project Work Product since the
last written report.

 

  d) Apple or its representatives may inspect Company facilities and audit
Company records to ensure Company is meeting all of its obligations under this
Agreement. Inspections and audits will occur during normal working hours and
with reasonable frequency for the purposes of performing quality assurance
audits, observing progress of the Services, discussing the Services with
relevant Company personnel and inspecting records and data relevant to the
Services and this Agreement.

 

4) Compensation.

 

  a) The compensation Apple owes to Company for performing the Services shall be
specified in an SOW. Apple will reimburse expenses that are specified in an SOW
or that an authorized Apple representative approves in writing prior to being
incurred. Other than as specified in an SOW, Company will supply without charge
all facilities, utilities, equipment, supplies, personnel, information, rights,
and other resources required to timely perform the Services.

 

  b) Expense reimbursements and other payments owed pursuant to an SOW will be
made within forty-five (45) days of receipt of Company’s invoice and any
supporting documentation that Apple reasonably requests within thirty (30) days
of receipt of Company’s invoice.

 

5) Confidentiality.

 

  a) The disclosure and use of all confidential information pursuant to this
Agreement will be subject to the terms of the Parties’ existing Nondisclosure
Agreement, dated January 26, 2012, the terms of which are incorporated by
reference herein. Nothing in the Nondisclosure Agreement and this Agreement will
prevent a party from disclosing the Project Work Product to the extent necessary
to exercise their rights under this Agreement to that Project Work Product.



--------------------------------------------------------------------------------

  b) Certain information to be shared by either party may include confidential
information that is highly confidential (“Restricted Information”). If a party
labels any confidential information as “Restricted Information,” in addition to
the confidentiality obligations of the Nondisclosure Agreement, the other party
will implement the following procedures with respect to the Restricted
Information:

 

  i) The receiving party will limit disclosure of the Restricted Information to
the individuals approved in writing in advance by the disclosing party. The
receiving party may not disclose the Restricted Information to any other of its
personnel, consultants or subcontractors without the disclosing party’s prior
written approval.

 

  ii) The Restricted Information may be used solely for the purpose of
developing a 2D fingerprint sensor for Apple that is suitable for use in an
Apple product.

 

  c) Notwithstanding anything to the contrary in the Nondisclosure Agreement:

 

  i) Company will be free to use and disclose (as necessary) the Residuals
resulting from access to or work with Apple’s confidential information (but not
Apple’s Restricted Information) after (A) September 30, 2014, if Apple exercises
any Acquisition Right (as defined in the IP Agreement) in accordance with the IP
Agreement or (B) December 31, 2013, if Apple exercises none of the Acquisition
Rights in accordance with the IP Agreement; and

 

  ii) Apple is free to use and disclose (as necessary) the Residuals resulting
from access to or work with Company’s confidential information (but not
Company’s Restricted Information) at any time.

Except as specified in this Agreement, neither party has an obligation to limit
or restrict the assignment of employees who have access to the other party’s
confidential information or to pay royalties for any work resulting from the use
of Residuals. Nothing in this Section 5(c) is intended to grant a license or
waive any rights in either Party’s patents, copyrights or trademarks.
“Residuals” means information in non-tangible form which may be retained in the
unaided memories of persons who have had access to confidential information,
including without limitation ideas, concepts, know-how or techniques contained
therein. A person’s memory is unaided if the person has not intentionally
memorized the confidential information or accessed it for the purpose of
retaining and subsequently using or disclosing it. “IP Agreement” means the
Intellectual Property and Technology Agreement, dated as of the same date as the
Effective Date, between Apple and Company.

 

6) Intellectual Properties.

 

  a)

No right or license to Apple’s Intellectual Property Rights is granted or
implied as a result of this Agreement or the Services, except that Apple hereby
grants to Company a limited, non-exclusive, worldwide, royalty-free license to
use Apple’s Intellectual Property Rights solely to the extent necessary to
perform Services under this Agreement.



--------------------------------------------------------------------------------

  The delivery, disclosure or limited license of Project Materials or of Company
Background Technology provided in this Agreement does not constitute a public
disclosure. “Intellectual Property Rights” means all current and future rights
in patents, copyrights, trade secrets, trademarks, mask works, design rights,
database rights and any other intellectual property rights, and all rights and
forms of protection of a similar nature or having equivalent or similar effect
to any of the foregoing that may exist anywhere in the world, including without
limitation, in the case of each of the foregoing, whether unregistered,
registered or comprising an application for registration.

 

  b) Subject to Company’s rights in the Company Background Technology, all
right, title and interest in and to all Project Work Product and all
Intellectual Property Rights therein or thereto, will be the sole property of
Apple, and Company hereby transfers and assigns the same to Apple. Company will
communicate to Apple any of the same promptly and fully upon its creation or
development. Company will execute all papers and take all actions that Apple
reasonably deems necessary or advisable for the filing and prosecution of patent
applications or copyright or other applications and, if appropriate, maintenance
of patents or other registrations, rights or properties that may issue
therefrom, including without limitation execution of any assignments or other
agreements further evidencing Apple’s ownership, subject to Company’s rights in
the Company Background Technology, of Project Work Product and all Intellectual
Property Rights therein or thereto. Inventorship will be determined under
principles of U.S. patent law and practice.

 

  c) Except as set forth in an SOW, or as otherwise documented in writing and
provided to Apple prior to performing any Services, Company represents and
warrants that, to the Knowledge of Company, all Intellectual Property Rights not
owned by Company and that are necessary for Apple’s use or exploitation of the
Project Work Product are the subject of valid license or other agreements that
grant to Company all necessary rights to sublicense or otherwise permit Apple’s
use or exploitation of the Project Work Product, including without limitation in
Apple products. Company, on behalf of itself and its affiliates and their
successors and assigns, hereby grants and agrees to grant to Apple, under all
AuthenTec Patents (as defined in the IP Agreement), a non-exclusive,
non-transferable, royalty-free, perpetual, irrevocable worldwide limited
license, without the right of sublicense, to make, have made, use, sell, offer
to sell, export and import the Project Work Product in connection with any
products or services of Apple or its affiliates. “Knowledge” means (i) the
actual knowledge of Company’s executive officers and employees or (ii) the
knowledge that Company’s executive officers and employees with direct
responsibility for the subject matter would be expected to have after
undertaking the due diligence that is typically conducted by Company with
respect to the applicable subject matter. An “affiliate” of a party is an entity
that, directly or indirectly, is controlled by such party.

 

  d) Without Company granting any license or waiving any Intellectual Property
Rights owned by Company, Apple is free to use any ideas, suggestions or
recommendations that Company provides to Apple in the course of providing the
Services regarding any products or services of Apple or its affiliates.

 

7) Independent Contractor.

 

  a) Company will at all times be an independent contractor under this Agreement
and not an employee or agent of Apple. Neither Company nor Apple will have any
authority to obligate or bind the other in any manner whatsoever, and neither
Company nor Apple will make any representations or statements about the other or
the other’s products or services other than as agreed by the parties in writing
or required by applicable law or regulation.



--------------------------------------------------------------------------------

  b) Company will have full responsibility for all applicable withholding taxes
for all compensation paid to Company and for compliance with all applicable
labor and employment requirements with respect to Company’s employees, including
without limitation state worker’s compensation insurance coverage requirements
and any immigration or visa requirements. Company agrees to indemnify, defend
and hold Apple harmless from any liability for, or assessment of, any claims or
penalties with respect to such withholding taxes, labor, employment or
immigration requirements, including without limitation any liability for, or
assessment of, withholding taxes imposed on Apple by the relevant taxing
authorities with respect to any compensation paid to Company or Company’s
employees.

 

8) Insurance.

 

  a) Company will keep and maintain insurance covering risks, and in coverage
amounts, as set forth in Schedule A attached hereto. Evidence of such insurance
will be provided to Apple upon request and Company will require its insurers to
notify Apple at least thirty (30) days in advance of any cancellation or
expiration of any such coverage.

 

9) Term and Termination.

 

  a) The term of this Agreement shall commence on the Effective Date and, unless
earlier terminated pursuant to this Section 9, will remain in full force and
effect until September 30, 2013.

 

  b) Apple may at any time terminate this Agreement upon thirty (30) days
written notice to Company.

 

  c) Company may terminate this Agreement upon a material breach by Apple of its
obligations under this Agreement if Apple fails to cure such breach within
thirty (30) days after receiving written notice from Company describing such
breach.

 

  d) In the event of termination by Apple or Company following initiation of
substantial work by Company under an SOW, any amounts payable to Company will be
prorated based on actual work performed and costs incurred prior to the date of
Apple’s notice of termination, plus any unavoidable costs associated with
termination of the Services (that could not have been avoided by reasonable
mitigation efforts of Company), all such costs to be detailed in a final invoice
delivered to Apple within sixty (60) days after termination of the Agreement.

 

  e) Upon termination, Company will return to Apple all Apple Materials in its
possession, together with completed or partially completed reports, data and
samples, except for copies maintained for archival purposes to the extent
permitted under the SOW. The provisions of Sections 2, 3(a), 4 (subject to
Section 9(d)), 5, 6, 9(d), 9(e), and 10 of this Agreement will survive the
expiration or termination of this Agreement.



--------------------------------------------------------------------------------

10) Miscellaneous.

 

  a) All notices from one party to the other required or permitted under this
Agreement will be in writing, will refer specifically to this Agreement, and
will be delivered in person, or sent by electronic or facsimile transmission for
which a confirmation of delivery is obtained, or sent by registered mail or
express courier services providing evidence of delivery, in each case to the
recipient party’s respective address set forth on the signature page hereof (or
to such updated address as may be specified in writing to the other party from
time to time). Such notices will be deemed effective as of the date so delivered
or on the third business day following mailing.

 

  b) Company will not assign, delegate or transfer this Agreement, any SOW, or
any of its rights or obligations thereunder (whether voluntarily, by operation
of law, or otherwise) without Apple’s prior written consent, except that Company
may assign, delegate or transfer this Agreement, together with all SOWs and all
of its rights and obligations under this Agreement and all SOWs, to a Company
Acquiror in connection with a Change of Control of Company without Apple’s prior
written consent, provided that (a) such Company Acquiror executes a “Written
Declaration of Commitment to Perform Obligations” in the form attached hereto as
Schedule B and (b) Company provides written notice to Apple of such assignment,
delegation or transfer and such Change of Control within five (5) business days
after such Change of Control. Any attempted assignment, transfer, subcontracting
or other delegation without such consent will be void and will constitute a
breach of this Agreement. For purposes of this Section, a Change of Control will
be considered an assignment of this Agreement. “Change of Control” means:
(i) any Person or “group” (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the beneficial owner, directly
or indirectly in one transaction or a series of related transactions of voting
securities representing more than 50% of Company’s outstanding voting
securities; or (ii) any reorganization, recapitalization, consolidation, merger,
business combination or similar transaction of Company where the holders of
outstanding voting securities of Company immediately before the transaction
represent or are converted into less than 50% of the beneficial ownership of the
outstanding voting power of the surviving entity (or its parent corporation)
immediately after the transaction; or (iii) the consummation of any transaction
or series of related transactions that results in the sale of the majority of
the assets of Company, other than where the entity acquiring shares or assets,
or the surviving entity with respect to clause (ii) above, is a subsidiary of
Company. The Agreement will be binding upon, and inure to the benefit of, the
successors, representatives, and administrators of the parties. “Company
Acquiror” means a third party that acquires control of Company pursuant to a
Change of Control.

 

  c) OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT, COMPANY MAKES NO
REPRESENTATION OR WARRANTY AND HEREBY EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF ANY SERVICES, PROJECT
WORK PRODUCT OR COMPANY BACKGROUND TECHNOLOGY.

 

  d) APPLE MAKES NO REPRESENTATION OR WARRANTY AND HEREBY EXPRESSLY DISCLAIMS
ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF ANY
PROJECT MATERIAL.



--------------------------------------------------------------------------------

  e) Company and Apple each acknowledge that any breach of this Agreement may
cause irreparable harm to a party or its affiliates and that the remedies for
breach may include injunctive relief against such breach, in addition to damages
and other available remedies. The prevailing party will be entitled to the award
of its reasonable attorneys’ fees in any action to enforce this Agreement.

 

  f) This Agreement, including any SOWs and the Nondisclosure Agreement
referenced herein, constitutes the entire agreement between the parties relating
to the subject matter hereof and supersedes all other agreements between the
parties prior to the Effective Date, and all understandings of the parties prior
to the Effective Date, in connection with the subject matter hereof. The
headings or titles in this Agreement are for purposes of reference only and will
not in any way affect the interpretation or construction of this Agreement.

 

  g) No waiver of any of the provisions of this Agreement will be valid unless
in a written document, signed by the party against whom such a waiver is sought
to be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder. All
amendments of this Agreement will be made in writing and signed by both parties,
and no oral amendment will be binding on the parties.

 

  h) This Agreement will be governed by and construed in accordance with the
laws of the State of California without giving effect to any conflict of laws
principles to the contrary. If any provision of this Agreement is held to be
invalid or unenforceable to any extent in any context, it will nevertheless be
enforced to the fullest extent allowed by law in that and other contexts, and
the validity and force of the remainder of this Agreement will not be affected
thereby.

 

  i)

Any dispute between the Parties arising under or in connection with this
Agreement (“Dispute”) will be resolved in accordance with the procedure
described in this Section 10(i). In the event of any Dispute, either party may
provide written notice to the other party (“Receiving Party”) describing such
Dispute (including without limitation, if applicable, any alleged breach of this
Agreement by the Receiving Party). Within twenty (20) days after the Receiving
Party receives such notice, senior management of each party will discuss in good
faith such Dispute and attempt to resolve such Dispute. If, after such twenty
(20) day period, such Dispute is not resolved, either party may provide written
notice to the other party initiating expedited arbitration with respect to such
Dispute (“Arbitration Notice”). Such arbitration will be conducted in the State
of California in accordance with the rules and procedures of the International
Chamber of Commerce as modified by the remainder of this Section 10(i). Each
Party will appoint one arbitrator. The arbitrators selected by the parties will
mutually select one additional arbitrator, who will act as the presiding
arbitrator. Within sixty (60) days after such Arbitration Notice, the
arbitrators will determine the resolution of such Dispute in accordance with
this Agreement. If any Dispute involves any claim by Apple of any material
breach by Company of any provision of this Agreement or any Statement of Work,
then: (a) Apple may withhold any payments due under any Statement of Work and
any payments due under the IP Agreement; (b) if the arbitrators determine that
Company is in material breach of this Agreement or any Statement of Work and
awards damages to Apple in connection with such breach, (i) Apple may retain
such withheld payments in an amount equal to such damages (which shall be
considered Company’s payment of such



--------------------------------------------------------------------------------

  damages to the extent of such withheld payment amount), (ii) if there is any
remaining balance of such withheld payments, Apple shall only be obligated to
pay such remaining balance to Company in full satisfaction of the withheld
payments and (iii) Apple may continue to withhold any such remaining balance
until ten (10) business days after Company cures such breach in accordance with
the arbitrators’ award; and (c) if the arbitrators determine that Company is not
in material breach of this Agreement and the Statements of Work, Apple will pay
any withheld amounts then due under any Statement of Work and any withheld
amounts then due under the IP Agreement within ten (10) business days after such
determination. The determination rendered by the arbitrators will include the
steps to be taken by each party (if any) in connection with the resolution of
such Dispute and may include the payment of damages or injunctive relief as
necessary. Judgment on such determination may be entered in any court having
jurisdiction. All terms and conditions of this Agreement will continue in full
force and effect during the pendency of the resolution of such Dispute.
Notwithstanding anything to the contrary in this Agreement, either party may
seek injunctive or equitable relief in any court of competent jurisdiction to
protect its confidential information and Intellectual Property Rights.

 

  j) EXCEPT WITH RESPECT TO ANY BREACHES BY EITHER PARTY OF SECTION 5, IN NO
EVENT WILL THE AGGREGATE LIABILITY OF EITHER PARTY, OR ANY OF ITS AFFILIATES,
UNDER THIS AGREEMENT EXCEED THE LESSER OF (i) ALL AMOUNTS PAID TO DATE, AT THE
TIME OF THE CLAIM, BY APPLE UNDER BOTH THE IP AGREEMENT AND THIS AGREEMENT OR
(ii) $90 MILLION.

 

  k) Apple will not issue press releases or other publicity regarding this
Agreement or its subject matter without the prior written approval of Company,
except as may be required by federal securities law as determined in the
reasonable judgment of Apple.

 

  l) Company will not issue press releases or other publicity regarding this
Agreement or its subject matter without the prior written approval of Apple,
except as may be required by federal securities law in accordance with this
Section 10(l). If Company determines in its reasonable judgment that applicable
federal securities law requires Company to make any public disclosures or
filings with the United States Securities and Exchange Commission (the “SEC”) or
the Nasdaq Stock Market disclosing or otherwise referencing the existence or any
terms of this Agreement, Company will consult with Apple prior to making such
disclosure or filing and provide Apple with a reasonable opportunity to review
and comment on such disclosure or filing prior to making such disclosure or
filing. Company will cooperate with Apple regarding any such disclosures or
filings and use reasonable best efforts to redact such disclosures or filings to
the extent reasonably requested by Apple and make such disclosure or filings
subject to a Confidential Treatment Request.

[intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Development Agreement as of
the effective date shown above. Each of the persons signing this Agreement
affirms that he or she is duly authorized to do so and thereby to bind the
indicated entity. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

APPLE:     COMPANY: APPLE INC.     AUTHENTEC, INC. By:   /s/ Peter Oppenheimer  
  By:   /s/ Lawrence J. Ciaccia Name:   Peter Oppenheimer     Name:   Lawrence
J. Ciaccia Title:   SVP and CFO     Title:   Chief Executive Officer Date:      
  Date:     Address:         Address:                             Attn:        
Attn:    